Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-20 are pending.
Claims 1-10 have been examined.
Claims 11-20 are withdrawn from consideration as drawn to a non-elected invention.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that the inventions overlap and thus there is no search burden.  This is not found persuasive for the reasons set forth in the original restriction requirement. These reasons have not been responded to in Applicant’s arguments.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1, 2, 7 and 8 are objected to because of the following informalities:   
Claim 1: The phrase “and the first and second water slugs combine with oil” would be better phrased if amended to recite ---wherein after injecting the first and second water slugs combine with oil---

a substance consisting of two or more substances mixed together (not in fixed proportions and not with chemical bonding) the spatial property resulting from the arrangement of parts in relation to each other and to the whole. Accordingly, Applicant has misused the term, and the way Applicant has used the term means “concentration”. For purposes of examination, the term shall mean amount. Applicant’s provisional applications recite “concentrations”. Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a result, “to form a microemulsion” without stating how the microemulsion is formed. For purpose of examination it shall be interpeted as having a 
Claim 5 is unclear because it cannot be determined what a viscosity limit is, i.e. how much. Thus it cannot be determined what the viscosity of the microemulsion is. Both values are required so that the metes and bounds of the claim are understood by one of ordinary skill in the art so that infringement may be determined. Because there are so many factors that enter into the visocity of a fluid, i.e. different surfactants, salinity, temperature one may only guess at what the limits are. The examiner would have to guess what viscosity combination would, upon mixing with oil in an underground formation produce the claimed viscosity. Accordingly so would a potential infringer. This claim is deemed too indefinite to be given a reasonable examination on the art. 
Claims 7 and 8 are indefinite because of the use of the term “composition”. Does this mean “concentration” of surfactant, of salinity or what? Does the term mean the same compound, which is the normal use. For purposes of examination claim 7 shall be interpeted to mean the first and third slugs are identical and the second and fourth slugs are identical. For purposes of examination, claim 8 shall be interpreted to mean the first and third water slugs have a different composition which means they have a different concentration of surfactant, and the second and fourth water slugs have a different concentration of surfactant. This would mean that in claim 8 all four water slugs may have a different level of surfactant.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 does not further limit claim 1 because the collection of fluid comprising oil is recited in claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southwick US PG PUB 20180002591.

Claim 1: 
Southwick teaches:
A method, comprising: 
injecting via an injection well a first water slug into a subsurface reservoir; abstract teaches injecting a first formulation into a well in a reservoir;
injecting via the injection well a second water slug into the subsurface reservoir, abstract teaches injecting a second formulation into a well in a reservoir 
wherein the first and second water slugs have different viscosities, [0028], [0043], [0044] all teach different viscosities;
at least one of the first and second water slugs includes a surfactant, see title; abstract;
and the first and second water slugs combine with oil in the subsurface reservoir to form a microemulsion in a layer of the subsurface reservoir; this would happen naturally, and is also admitted to do so by Applicant in his provisional application; “the interaction of surfactant-oil-brine components typically results in the formation of a microemulsion phase” ;
injecting via the injection well a fluid into the subsurface reservoir; [0032] teaches injecting a third fluid oil recovery formulation after the first and second formulations.


Claim 2. 
Southwick teaches:
wherein the first and second water slugs have different compositions of surfactants, [0021] teaches using a “first surfactant concentration”, claim 6 teaches a second slug with different formulation of surfactant, which would mean a different concentration.

Claim 3. 
Southwick teaches:
wherein the first and second water slugs have different levels of salinity, [0013], [0027] and [0034] all teach different salinities in the slugs.

Claim 4. 
Southwick teaches:
wherein the first water slug is more viscous than the second water slug, [0028]  and [0029] teach using a first slug more viscous than the second water slug.

Claim 5. 
Southwick teaches:
wherein a viscosity of each of the first and second water slugs is below a viscosity limit and a viscosity of the microemulsion is greater than the viscosity limit.  [0029] appears to teach a viscosity concentration to produce a Winsor type I microemulsion, but as stated in the rejection of this claim under 35 USC 112(b) above, without specific numbers, this cannot be certain. 

Claim 6. 
Southwick teaches:
wherein prior to injecting the fluid into the subsurface reservoir, the method comprising: injecting, via the injection well, a third water slug into the subsurface reservoir; and injecting, via the injection well, a fourth water slug into the subsurface reservoir, wherein the third and fourth water slugs have different viscosities.  [0032] teaches any number of slugs may be injected to create a combined oil recovery formulation having a low interfacial tension; the viscosity limitation is met as set forth with respect to claim 5.

Claim 9. 
Southwick teaches:
wherein the subsurface reservoir includes at least the layer and an additional layer, wherein the layer is more permeable than the additional layer.  Southwick teaches subterranean formations. The Examiner takes official notice that all formations have different layers, and that at least one layer has a different permeability than another. 
Claim 10. 

wherein the fluid collected from the subsurface reservoir further comprises oil, see abstract.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Southwick.
Southwick is relied upon as discussed above.

Claim 7:
Southwick teaches multiple slugs or water having different surfactant concentrations as set forth above. Southwick also teaches that any number of slugs may be used in his invention, see [0032].
Southwick does not specifically teach:
wherein the first and third water slugs have a same composition and the second and fourth water slugs have a same composition.  It would have been obvious to one having ordinary skill in the art to use the same surfactant concentrations for the first and third slugs  and same concentrations for the second and fourth slugs because Southwick teaches to use a first slug having one concentration a second slug having a different concentration and then any number of multiple slugs thereafter, which would suggest the claimed first and third slugss being the same. Because there are only two choices and then multiple slugs, there are only two options for the slugs being the same or different concentrations.

Claim 8:
Southwick teaches multiple slugs or water having different surfactant concentrations as set forth above. Southwick also teaches that any number of slugs may be used in his invention, see [0032].
Southwick does not specifically teach:
wherein the first and third water slugs have a different composition and the second and fourth water slugs have a different composition.  It would have been obvious to one having ordinary skill in the art to use the different surfactant concentrations for the first and third slugs  and different concentrations for the second and fourth slugs because Southwick teaches to use a first slug having one concentration a second slug having a different concentration and then any number of multiple slugs thereafter, which would suggest the claimed first and third slugss being the same. Because there are only two choices and then multiple slugs, there are only two options for the slugs being the same or different concentrations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2019/0093469 teaches forming a microemulsion by injecting slugs that vary salinity, viscosity and surfactants and that the three may be optimized to provide for improved conformance control, see [0048]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674